DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 06/09/2021 to the Office Action mailed on 03/09/2021 is acknowledged.
 
Claim Status
Claims 1-13 are pending. 
Claim 1 is currently amended.
Claims 1-13 have been examined.
Claims 1-13 are rejected.
Priority
Priority to CON PCT/US2017/067655 filed on 12/20/2017, which claims priority to applications 62/442803 filed on 01/05/2017 and 62/437603 filed on 12/21/2016 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 006/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Vergnault et al. (US Patent 8168218 B2, Published 05/01/2012) in view of Stein et al. (US Patent 6060504, Published 05/09/2000) is withdrawn in view of the amendment to the claims.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1, 2, 4-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadagher et al. (US Patent Application Publication 2012/0088786 A1, Published 04/12/2012) in view of Rudnic et al. (US Patent Application 2011/0195989 A1, Published 08/11/2011).

Dadagher et al. teach a preferred immediate-release tablet comprising 5mg oxycodone (3.33%), 2.5mg naloxone, 118 mg (85% lactose monohydrate (66.9%)/ 15% maize starch (11.8%)), 18.9mg (12.6%) microcrystalline cellulose, 3.00mg (2.0%) croscarmellose sodium, 2.25mg (1.5%) sodium stearyl fumarate, 4.00mg coating comprising iron oxide pigment ( Table 1 and Table 3). The tablet has a hardness of 4.82 kp and dissolution is 98% in 45min (paragraph 0307). Diluents can be selected from lactose monohydrate, maize starch, StarLac, and microcrystalline cellulose (paragraph 0117). Glidants/Lubricants can be selected from silica, magnesium stearate, sodium stearyl fumurate (paragraph 0120). Glidants can be added to the composition (paragraph 0114).
Dadagher et al. does not teach a preferred embodiment wherein the composition is free of microcrystalline cellulose and lactose monohydrate is present in an amount of at least 90% of the uncoated tablet. Dadagher et al. however makes such a tablet obvious. Dadagher et al. further lacks a teaching wherein the tablet comprises asimadoline. 
Rudnic et al. teach compounds having kappa-opioid receptor agonist activity include asimadoline and oxycodone (paragraph 0084).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute asimadoline for oxycodone in the composition of Dadagher et al. and have a reasonable expectation of success. One would have been motivated to do so since Rudnic et al. teach that they are functional equivalents that can be substitute for one another. 


It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute sodium stearyl fumurate for magnesium stearate in the composition of Dadagher et al. and have a reasonable expectation of success. One would have been motivated to do so since Dadagher et al. they are functional equivalents, i.e. lubricants that can be substituted one for the other. The amount of lubricant that is added to the tablet can be adjusted through routine optimization.
With regard to the amount of asimadoline present in the tablet, one of ordinary skill in the art would have arrived at the instant amount through routine optimization.
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadagher et al. (US Patent Application Publication 2012/0088786 A1, Published 04/12/2012) in view of Rudnic et al. (US Patent Application 2011/0195989 A1, Published 08/11/2011) as applied to claims 1, 2, 4-8, and 10-13 above, and further in view of Emigh et al. (US Patent Application Publication 2008/0152595 A1, Published 06/26/2008).
The claims are further directed to the tablet comprising colloidal silicon dioxide.
The teachings of Dadagher et al. and Rudnic et al. are discussed above.
Dadagher et al. does not teach a tablet comprising colloidal silicon dioxide. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add colloidal silicon dioxide to the tablet of Dadagher et al. and have a reasonable expectation of success. One would have been motivated to do so since Dadagher et al. teach glidants can be added to the tablet and Emigh et al. teach that colloidal silicon dioxide is a glidant for use in tablets. The amount of glidant that is added to the tablet can be adjusted through routine optimization.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a raw tablet … wherein the tablet”. The instant specification defines raw tablet as a tablet prior to coating. In claim 1 it is not clear if “the tablet” recited in line 5 is a coated tablet or uncoated tablet. Since, an uncoated tablet could provide an immediate release profile, it is not clear if the tablet recited in the claim is immediate release or an intermediate product that is then coated to provide a delayed, controlled, and/or sustained release profile. That is if a tablet which has a core that is coated to provide a delayed, controlled, and/or sustained release profile, could possibly still read on the instant claims since the core has an immediate release profile. 

1 recites the limitation "the tablet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are either directly or indirectly dependent on claim 1 and therefore incorporate the limitation of claim 1. Therefore, claims 2-13 are indefinite for being dependent upon an indefinite claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617